Title: From George Washington to Captain Stephen Slott, 3 March 1779
From: Washington, George
To: Slott, Stephen

Sir
Head Quarters Middle Brook 3d March 1779.

It would give me great pleasure were I able to afford protection and assistance to every part of the Country whether exposed to the common and open Enemy, or those lurking Villains who infest your neighbourhood. To cover the Country generally, I have been obliged to extend the Cantonments of the Army to such a length that it is already but too weak at every post and was I to send off small detachments from those posts for the purposes you require, it would defeat the intent of placing them where they are now stationed, which is, to cover the Country generally (as I before mentioned) and to be ready to assemble quickly, should an attack be made upon any quarter. A small Body of Militia well acquainted with the defiles in which, those people who infest you, conceal themselves, would, in my opinion, answer the purpose much better than continental troops who would be intirely at a loss after leaving the most common Roads. I am &.